PER CURIAM.
Petitioners appeal an order terminating their parental rights in two of their children. We have examined the record on de novo review and conclude the court properly terminated the parental rights of both parents.
The children were made wards of the court and committed to the custody of Children’s Services Division for placement in a foster home. The CSD caseworker assigned to the children placed them in the home of the caseworker’s parents. The foster parents expressed a desire to adopt the children. The caseworker recognized a potential conflict and requested that she be removed from the case. Her supervisor declined her request. Petitioners argue that there was a conflict of interest that made the caseworker less than enthusiastic in her efforts to reunite the family. Although the conflict in which the caseworker was involved has an appearance of impropriety, the record does not support petitioners’ allegation of lack of diligence.
Affirmed.